Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angela Spain appeals the magistrate judge’s order granting Célico Partnership’s motion for summary judgment in her civil action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2012), and North Carolina law.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Spain v. Cellco P’ship, No. 3:10-cv-00139-DCK, 2012 WL 4471623 (W.D.N.C. Sept. 26, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C.A. § 636(c)(1) (West 2006 & Supp.2012).